DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Molly S. Lawson, Esq on 03/03/2022.
The application has been amended as follows:
22-24.	(Cancelled)

Examiner’s Statement of Reason for Allowance
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches that a prepopulated shape, orientation, and/or putative BIRAD bucket category or category bucket may be returned to the clinician. A bucket, in this context, may refer to a plurality of classes or categories of a BIRAD lexicon. An example of a BI-RAD category bucket might be two buckets where one encompasses BI-RADS categories 1, 2, and 3 and the second bucket consists of BI-RADS categories 4 and 5. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2649